PER CURIAM.
Petitioner seeks review of an order dismissing his petition for writ of mandamus challenging a disciplinary action. We deny the petition for writ of certiorari on the merits. However, as respondent concedes, the underlying proceedings constituted a “collateral criminal proceeding” and therefore imposition of the lien was improper. See Jackson v. McDonough, 28 So.3d 61 (Fla. 1st DCA 2006). We quash the circuit court’s order on indigency imposing a lien for initiating the petition for writ of mandamus. The circuit court should direct the reimbursement of any funds that have been withdrawn from petitioner’s account to satisfy the improper lien order.
PADOVANO, WETHERELL, and SWANSON, JJ., concur.